Citation Nr: 9926891	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-05 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition.  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel





INTRODUCTION

The appellant had active service from January 1969 to May 
1989

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence had 
not been submitted to support the appellant's claim for 
service-connected back and knee conditions.  


FINDINGS OF FACT

1. The RO denied entitlement to service connection for a left 
knee condition and back strain when it issued an 
unappealed rating decision in July 1994.

2. Evidence received since the final unappealed July 1994 
rating decision is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claims.

3. The claim for service connection for a left knee condition 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

4. The claim for service connection for back strain is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.



CONCLUSIONS OF LAW

1. Evidence received since the final July 1994 rating 
decision wherein the RO denied entitlement to service 
connection for a left knee condition and back strain is 
new and material, and the claims for service connection 
are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991),  38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2. The claim of entitlement to service connection for a left 
knee condition is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

3. The claim of entitlement to service connection for back 
strain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records contain no complaints, 
diagnoses, or opinions of any left knee pain or pathology.  
On a report of medical history, dated in May 1982, the 
veteran reported that he had pulled a muscle in his back, and 
the examiner noted a resolving recent trauma (strain) to the 
low back.  Physical examinations in June 1986, March 1988 and 
March 1989 noted no abnormalities of the spine. 

In January 1994, the appellant filed an initial claim for VA 
benefits for service connection for back strain and a left 
knee injury.  The appellant's service medical records were 
requested and received in April 1994.  By rating decision in 
July 1994, the RO denied service connection for back strain 
and a left knee condition.  The RO noted that the appellant 
was treated for a backache during service in May 1982, 
but the condition was transient in nature and had resolved, 
and there was no evidence that the appellant had an acquired 
chronic back condition.  

The RO further noted that that the appellant's service 
medical records were entirely negative for treatment, 
diagnoses, or findings of a chronic left knee condition, and 
the appellant did not indicate post-service treatment for a 
left knee problem.  The appellant was notified of this 
decision under cover letter dated in July 1994. 

The appellant filed a request to reopen his claim for service 
connection for back strain and a knee condition in December 
1996.  The evidence, submitted since the final RO decision in 
July 1994, includes medical treatment records dated in 
March and October 1997.  

The record contains treatment records from the Navy Medical 
Center dated in March and October 1997.  In March 1997, the 
appellant complained of lower back pain of one month's 
duration.  The appellant reported a history of a vertebral 
fracture 20 years earlier.  Examination showed bilateral 
sacroiliac tendon pain with strain.  

In October 1997, the appellant returned for follow-up on his 
back pain complaints.  The appellant reported that the back 
pain had improved, but noted occasional left knee pain.  The 
examiner noted full range of motion, with no crepitus or 
effusion of the left knee.  Assessments of back pain of 
uncertain cause, and knee pain possibly osteoarthritis were 
indicated.  


Criteria

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
notification of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Colvin, the United States Court of Appeals for Veterans 
Claims (Court) adopted the following rile with respect to the 
evidence that would justify reopening a claim on the basis of 
new and material evidence, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome." Colvin, 1 Vet. App. at 174.  In light of the 
holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In the instant case, in support of his request to reopen the 
record, the appellant has submitted two treatment records 
from the Navy Medical Center, dated in March and October 
1997.  These records are new in that they were not previously 
considered by the RO.  

The Board notes that the RO addressed the issue of new and 
material evidence, by applying Court precedent, which has 
since been invalidated by Hodge, supra.  However, the 
December 1997 Statement of the Case furnished the appellant 
with 38 C.F.R. § 3.156, which remains unchanged by the 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge.  

The Board is of the opinion that the appellant has not been 
prejudiced by its decision in this case, and is not 
prejudiced by consideration of his claim under this standard 
without remand to the RO for initial review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Left Knee Condition
New and Material Evidence

The evidence submitted shows current treatment for occasional 
left knee pain, possibly osteoarthritis.  The Board finds 
this evidence to be material to the appellant's claim, as one 
of the grounds for the previous final denial by the RO was 
the lack of current medical treatment for a left knee 
condition.  The Board finds that the appellant has submitted 
new and material evidence sufficient to warrant reopening the 
record.  

Well Grounded Claim

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability."  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).

Although the treatment record in October 1997 noted 
occasional knee pain and indicated the possibility of the 
existence of osteoarthritis, it does not indicate a diagnosis 
of a current disability.  The Board notes that pain is not a 
disability for the purpose of establishing entitlement to 
compensation benefits.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, the Board notes that the veteran's service 
medical records contain no complaints, diagnoses, or opinions 
or any left knee pain or pathology.  Also, the record 
contains no opinion as to any nexus between the veteran's 
current left knee pain and any incident of his active 
military service.  Without evidence of a current disability, 
inservice occurrence or aggravation, and competent evidence 
of a nexus between service and the current disability, the 
veteran's claim cannot be well grounded.  

Back Strain
New and Material Evidence

The evidence submitted shows current treatment for lower back 
pain of unknown cause.  The Board finds this evidence to be 
material to the appellant's claim, as no evidence of current 
treatment was submitted prior to the RO denial of service 
connection in July 1994.  The Board finds that the appellant 
has submitted new and material evidence sufficient to warrant 
reopening the record.  

Well Grounded Claim

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability."  Epps, 126 F.3d at 1468.



The Board notes that the Court held that a claim based on 
chronicity may be well-grounded if:  1) The chronic condition 
is observed during service; 2) Continuity of symptomatology 
is demonstrated thereafter; and 3) Competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 489, 495-497 (1997).  Continuity of 
symptomatology, in itself, is not sufficient to establish a 
well-grounded claim.  The veteran must also show that the 
chronic condition was observed during service.

Where a condition, noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).

Although the treatment records in 1997 noted low back pain, 
they did not indicate a diagnosis of a current disability.  
The Board notes that pain is not a disability for the purpose 
of establishing entitlement to compensation benefits.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran's service medical records contain a single 
complaint of a resolving back trauma in 1982.  The service 
medical records contain no diagnoses or opinions of 
continuing disability and the trauma appeared to be transient 
in nature and to have resolved by service separation.  Three 
service medical examinations in June 1986, March 1988, and 
March 1989 showed no abnormalities of the spine.  

Therefore, to establish a well-grounded claim, the veteran 
must establish continuity of symptomatology corroborated by 
medical evidence and competent medical evidence of a nexus 
between the inservice injury and his current symptomatology.  
See Epps , 126 F.3d at 1468; Rhodes, 4 Vet. App. at 126-127; 
Wilson, 2 Vet. App. at 19.  The October 1997 treatment record 
indicated that the veteran's reported a history of lower back 
pain of only one month, more than eight years after discharge 
from active military service.  The evidence of record does 
not show a continuity of symptomatology corroborate by 
medical evidence.  

In addition, the record contains no competent medical 
evidence of a nexus between the veteran's current lower back 
pain and any incident of his active military service, 
including the single note of low back strain.  Without 
evidence of a current disability, inservice occurrence or 
aggravation, and competent evidence of a nexus between 
service and the current disability, the veteran's claim 
cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

As the veteran's claims of entitlement to service connection 
for a left knee condition and back strain are not well 
grounded, the doctrine of reasonable doubt has no application 
to his appeal.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings in the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of 
well grounded claims of entitlement to service connection for 
a left knee condition and back strain, VA has no duty to 
assist the appellant in developing his case.


ORDER

The veteran having submitted new and material evidence to 
reopen the claims of entitlement to service connection for a 
left knee condition and back strain, the appeal is granted to 
this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a left knee condition, 
the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for back strain, the appeal 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

